         Case 1:21-cv-01264-AT Document 19 Filed 04/21/21 Page 1 of 1

                                                              USDC SDNY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                 DATE FILED: 4/21/2021
RUFUS DAVIS, individually and on behalf of all
others similarly situated,

                            Plaintiff,

             -against-                                             21 Civ. 1264 (AT)

WORLD NOMADS INC., TRIP MATE INC.,                                      ORDER
NATIONWIDE MUTUAL INSURANCE
COMPANY,

                        Defendants.
ANALISA TORRES, District Judge:

      The Court has reviewed the parties’ pre-motion letters at ECF Nos. 16, 18. Accordingly:

             1. By May 5, 2021, Defendants shall file their motion to transfer venue;
             2. By May 19, 2021, Plaintiff shall file its opposition papers.

      SO ORDERED.

Dated: April 21, 2021
       New York, New York
